IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs November 1, 2011

           STATE OF TENNESSEE v. BRYAN KEITH BRADFORD

                   Appeal from the Circuit Court for Gibson County
                        No. 18276 Clayburn Peeples, Judge




                 No. W2010-02627-CCA-R3-CD - Filed May 25, 2012


The Defendant, Bryan Keith Bradford, appeals from his conviction upon his guilty plea for
robbery, a Class C felony. See T.C.A. § 39-13-401 (2010). The trial court sentenced the
Defendant to three years’ incarceration as a Range I, standard offender. On appeal, he
contends that the trial court erred in denying him a community corrections sentence. We
affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which A LAN E. G LENN, J.,
joined. J ERRY L. S MITH, J., not participating.

Clifford K. McGown (on appeal), Waverly, Tennessee; and Tom W. Crider (at trial and of
counsel on appeal), Trenton, Tennessee, for the appellant, Bryan Keith Bradford.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Senior Counsel; Garry
Brown, District Attorney General; and Stephanie Hale and Larry Hardister, Assistant District
Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

       According to the facts recited by the State at the combined guilty plea and sentencing
hearing, the Defendant stole a seventy-six-year-old woman’s purse by grabbing it from her
while she was in her yard. The victim was not knocked to the ground. The purse contained
personal information, keys, cash, and Walmart gift cards. The gift cards were used the
following day. The Defendant acknowledged that these facts were correct.
        After the trial court accepted the plea, the Defendant testified that he was one day shy
of his twenty-third birthday. He said that he had been employed at an automotive business
for approximately six months and that he was a good worker and had job security. He agreed
he gave a truthful statement admitting his guilt. He agreed that in his previous statement, he
said Timmy Dresail suggested that he take the victim’s purse. The Defendant admitted that
he was the person who robbed her. He said there was $20 cash and a $50 gift card in the
purse. He received $5 or $10, and Mr. Dresail received everything else. He said Mr. Dresail
disposed of the purse and its remaining contents.

        The Defendant testified that he “felt real bad” after the crime and said, “I don’t do
stuff like that[.]” He said he associated with the wrong people and abused drugs at the time.
He said that he voluntarily entered the JACOA rehabilitation program two weeks later and
that when he was arrested after he completed the program, he confessed. He spent
eighty-eight days in jail. He said he never wanted to return. He said he thought about the
crime every day. Because he had been ordered not to contact the victim, he gave the apology
letter he wrote her to his attorney. In the letter, the Defendant apologized and asked for the
victim’s forgiveness. He said he was trying to lead a responsible life by attending church and
working. He told the victim she should not be afraid of him and said he prayed for her every
day.

        The Defendant testified that he did not have a functional family upbringing. He said
his father, who was “always on the road going to doctors getting pills,” died when he was ten
years old. He said his mother tried to raise his sister, two brothers, and him, but did not work
and was unable to care for them. He said that he lived in foster homes and that he moved in
with a friend at age seventeen. He said his sister and one of his brothers also lived in foster
homes.

       The Defendant testified that he became a different person after the crime and that he
had never done as well in his life. He said he had not used alcohol or drugs since the crime.
He said he wanted to be a productive citizen and did not want to break the law again.

        On cross-examination, the Defendant acknowledged a misdemeanor conviction for
underage drinking and juvenile adjudications involving alcohol use. He admitted that he also
had several moving violation convictions. He agreed that he attended rehabilitation treatment
after his juvenile adjudications. He did not know why they did not return the victim’s purse
and contents such as her Social Security card or place them in a mail box. He said there was
“so much peer pressure by the other fellow” involved. He lived with his girlfriend and did
not have any children. He said he was a high school graduate. He agreed he deserved
punishment.



                                              -2-
       Kathy Eversole, the Defendant’s girlfriend, testified that she had never seen the
Defendant use drugs, although he used alcohol previously. She was unaware of his having
used drugs or alcohol since his JACOA treatment. She said the Defendant worked and
helped care for her uncle by “doing the man things” like mowing and cleaning gutters. She
said that she and the Defendant began dating a few weeks after the offense but that she was
unaware of the offense until the Defendant “broke down” and told her about it. She said she
advised him to admit his guilt. She did not think the Defendant was a danger to the
community. On cross-examination, Ms. Eversole said her three adult sons did not live with
the Defendant and her. She said she had been married to an alcoholic and did not tolerate
drinking.

       Mark Cruse testified that he and his wife were the Defendant and Ms. Eversole’s
landlords and their friends, as well. He said he had never seen the Defendant drink alcohol
or use drugs. He said they met the Defendant around the time the Defendant and Ms.
Eversole began dating. He said the Defendant was remorseful.

       Jada Cruse testified that she owned a pet grooming business and was enrolled in a
pre-veterinarian program. She said that when she learned of the Defendant’s crime, she
advised Ms. Eversole to take him to a homeless shelter. She said she became better
acquainted with the Defendant at Christmas and reconsidered her initial unfavorable
impression of him. She said she did not think the Defendant was a danger to the community
and thought he was sincere in his efforts to live productively. She said the Defendant
appeared remorseful for the crime. She said the Defendant was released from jail around
Christmas, found a job, and “hung on for dear life.”

        The presentence report reflects that the Defendant had convictions as an adult for
violating the seatbelt law and that he received diversion for an alcohol offense at age
eighteen. He had juvenile adjudications for failure to use a seatbelt or child restraint, two
other traffic offenses, underage possession of beer, and vandalism. The Defendant reported
past use of alcohol, marijuana, and Xanax beginning at age twelve.

       The victim impact statement attached to the presentence report states that the victim
was uncomfortable in her home and yard and that her family members and neighbors were
concerned for their safety. She said she realized that as an elderly woman, she was
vulnerable. She said her purse contained Walmart shopping cards valued at $60 to $100,
jewelry, a checkbook with records she needed for tax purposes, and other papers. She said
she incurred locksmith expenses as a result of the crime.

      In imposing the sentence, the trial court found that the Defendant took full
responsibility for his actions but that the circumstances of the offense required incarceration.

                                              -3-
The court noted that members of the community were placed in fear following offenses of
this nature, that the victim was elderly, and that the crime was not committed on impulse.
The court said that the Defendant received a minimum sentence by virtue of the favorable
evidence he presented, but it denied community corrections based upon the circumstances
of the case.

       On appeal, the Defendant contends that the trial court erred in denying community
corrections. The State counters that the trial court properly denied the Defendant’s request
for community corrections. We agree with the State.

        Appellate review of sentencing is de novo on the record with a presumption that the
trial court’s determinations are correct. T.C.A. §§ 40-35-401(d), -402(d) (2010). As the
Sentencing Commission Comments to these sections note, the burden is now on the
appealing party to show that the sentencing is improper. This means that if the trial court
followed the statutory sentencing procedure, made findings of fact that are adequately
supported in the record, and gave due consideration and proper weight to the factors and
principles that are relevant to sentencing under the 1989 Sentencing Act, we may not disturb
the sentence even if a different result were preferred. State v. Fletcher, 805 S.W.2d 785, 789
(Tenn. Crim. App. 1991).

        When determining if confinement is appropriate, the trial court should consider
whether (1) confinement is necessary to protect society by restraining a defendant who has
a long history of criminal conduct, (2) confinement is necessary to avoid depreciating the
seriousness of the offense or confinement is particularly suited to provide an effective
deterrence to people likely to commit similar offenses, or (3) measures less restrictive than
confinement have frequently or recently been applied unsuccessfully to the defendant.
T.C.A. § 40-35-103(1)(A)-(C) (2010). The trial court may also consider a defendant’s
potential or lack of potential for rehabilitation and the mitigating and enhancement factors
set forth in Tennessee Code Annotated sections 40-35-113 and -114. T.C.A. §§ 40-35-
103(5), -210(b)(5); State v. Boston, 938 S.W.2d 435, 438 (Tenn. Crim. App. 1996). The
sentence imposed should be the least severe measure necessary to achieve the purpose for
which the sentence is imposed. T.C.A. § 40-35-103(4).

       A defendant is eligible for an alternative sentence if his sentence is under ten years
and his offense is not among those excluded from consideration for probation. See T.C.A.
§ 40-35-303(a) (Supp. 2007) (amended 2009, 2010). Absent evidence to the contrary, a
defendant should be considered a favorable candidate for alternative sentencing if he is a
mitigated or standard offender convicted of a Class C, D, or E felony. T.C.A. § 40-35-102(6)
(2010); see also State v. Carter, 254 S.W.3d 335, 346 (Tenn. 2008).



                                             -4-
        Under the Tennessee Community Corrections Act, trial courts may sentence certain
felony offenders to community-based alternatives to incarceration. See T.C.A. § 40-36-
103(1) (2010); State v. Grigsby, 957 S.W.2d 541, 547 (Tenn. Crim. App. 1997) (stating that
“trial courts are in the best position to ascertain an offender’s amenability to a community
corrections program”). In pertinent part, the Act provides:

              (a)(1) An offender who meets all of the following minimum
              criteria shall be considered eligible for punishment in the
              community under the provisions of this chapter:


              (A) Persons who, without this option, would be incarcerated in
              a correctional institution;


              (B) Persons who are convicted of property-related or drug-or
              alcohol-related felony offenses or other felony offenses not
              involving crimes against the person as provided in title 39,
              chapter 13, parts 1-5;


              (C) Persons who are convicted of nonviolent felony offenses;


              (D) Persons who are convicted of felony offenses in which the
              use or possession of a weapon was not involved;


              (E) Persons who do not demonstrate a present or past pattern of
              behavior indicating violence; and


              (F) Persons who do not demonstrate a pattern of committing
              violent offenses.

T.C.A. § 40-36-106(a)(1)(A)-(F) (2010). Subsection (c) provides that defendants “who
would be usually considered unfit for probation due to histories of chronic alcohol or drug
abuse or mental health problems, but whose special needs are treatable and could be served
best in the community” may be eligible for community corrections. See T.C.A. § 40-36-
106(c).

                                            -5-
        As a Range I, standard offender convicted of a Class C felony, the Defendant was
eligible for an alternative sentence. We note that the Defendant was convicted of robbery,
an offense against the person. See State v. Franklin, 308 S.W.3d 799, 826 (Tenn. 2010); see
also T.C.A. § 39-13-401 (classifying robbery as an offense against the person). He was not
eligible for community corrections under Code section 40-36-106(a)(1)(B).

       The remaining question is whether he should have been sentenced to community
corrections under the “special needs” provision of section 40-36-106(c). For a defendant to
be eligible for the special needs provision of community corrections, the trial court must
determine that (1) the defendant is eligible for probation, (2) the defendant has a history of
substance abuse or mental health problems, (3) these factors reasonably related to and
contributed to the criminal conduct, (4) the special need is treatable, and (5) the treatment
could be best served in the community. See Grigsby, 957 S.W.2d at 546-47 (citing Boston,
938 S.W.2d at 439). The defendant carries the burden of showing eligibility for the special
needs provision. See Grigsby, 957 S.W.2d at 547 n.11.

      The record reflects that the Defendant had a history of alcohol abuse, that he
successfully completed a rehabilitation program, and that he was living productively in the
community. We conclude that he demonstrated his eligibility for consideration for
community corrections sentencing under the special needs provision. This, however, does
not end the inquiry. Mere eligibility for community corrections does not dictate that a
defendant must be placed in the program.

        The trial court noted the Defendant’s positive efforts but found that the need to avoid
depreciating the seriousness of the offense required a sentence of incarceration. The record
reflects that the Defendant committed a robbery of an elderly woman at the urging of another
person. He grabbed the victim’s purse from her on her own property. He kept cash from the
purse. Walmart gift cards from the purse were used the next day. The victim lived in fear
following the attack, as did her family and neighbors. The court gave the Defendant the
benefit of his mitigating proof in setting the length of the sentence. The court noted that it
considered the Defendant’s recent productive lifestyle in sentencing him to a minimum,
three-year sentence. We conclude that the Defendant has not demonstrated that the trial court
abused its discretion in denying alternative sentencing, and specifically, community
corrections.

        In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.

                                                    ___________________________________
                                                    JOSEPH M. TIPTON, PRESIDING JUDGE

                                              -6-